third party communication date of communication month dd yyyy cca_2015072312085718 id uilc number release date from sent thursday date pm to cc bcc subject re partnership_item clarification 139_tc_219 partnership items also include contributions to and distributions from the partnership to the extent that a determination of such items can be made from determinations that the partnership is required to make with respect to an amount the character of an amount or the percentage interest of a partner in the partnership for purposes of the partnership books_and_records or for purposes of furnishing information to a partner id para a given these definitions for the term partnership_item we find that the contributions of the currency options and the big_number shares of quanta stock to gaughf properties as well as the distribution of the big_number quanta shares to bodacious upon gaughf properties' liquidation were partnership items the contribution and distribution of the quanta shares were determinations that gaughf properties was required to make for purposes of furnishing information to its partners the currency options contributed likewise affected amounts required to be reported to the partners on their schedules k-1 the currency options also affected the income reported by gaughf properties which reported an ordinary_loss of dollar_figure when the options terminated according to their terms outside_basis which is a partner’s basis in the partner’s partnership_interest is relevant when a partnership distributes to a partner that partner’s share of the partnership’s loss the partnership distributes cash or property to a partner or a partner sells that partner’s partnership_interest sec_704 sec_731 sec_732 sec_741 and sec_1001 most but not all of the component items of outside_basis are partnership items including the basis of contributions to the partnership_distributions from the partnership the partner’s share of nontaxable income taxable_income losses and deductions and the partner’s share of partnership liabilities sec_705 sec_301_6231_a_3_-1 129_tc_30 partner-level determinations include in the absence of a sec_754 election by the partnership the cost to purchase the partnership_interest or the transferor’s basis in the partnership at the time of acquisition by gift bequest transfer or exchange 95_tc_1 see petaluma fx partners llc t c no wl irm f issues with both partnership and partner level elements the reason outside_basis is a partnership_item when a partnership makes a sec_754 election is that such a partnership itself needs to determine its partners' outside bases to redetermine the partnership's own inside_basis for the partnership's taxable_year
